The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claims 7 and 14 are objected to because the claims do not further limit the claim from which it depends.  Specifically, “one or more speakers comprising a plurality of speakers” does not further limit the claim limitation of “one or more speakers” of the independent claim from which each claim respectively depends, because “one or more speakers” already comprises a plurality of speakers as claimed.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite on lines 3-4, claim 8 is indefinite on lines 4-5, and claim 15 is indefinite on lines 4-5, because it is not clear what one means by “detecting via one or more microphones a sound measurement associated with an output of one or more speakers at two or more locations”.  Is the two or more locations the locations of the one or more microphones, or the locations of the one or more speakers, or a combination of the locations of one or more microphones and the one or more speakers?  Further, if the two or more locations are the locations of the one or more microphones or the locations of the one or more speakers, it is not understood how a single microphone (or a single speaker) can have two or more locations as claimed.
	Claim 4 is further indefinite on line 4, claim 11 is further indefinite on line 4, and claim 18 is further indefinite on lines 4-5, because there is no clear antecedent basis for “the plurality of speakers”.  Note:  only “one or more speakers” was claimed, so if there is only a single speaker it is not clear what “plurality of speakers” one is referring to here.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20, as clear and understood, are rejected under 35 U.S.C. 103 as being unpatentable over Benway et al. (US 9,620,141) considered with Reiswig (US 2013/0262103).
	Benway discloses a method, an apparatus including a processor configured to perform the method, and a non-transitory computer readable medium configured to store instructions that when executed cause a processor to perform the method (see col. 10, lines 1-16), comprising:  initiating an automated tuning procedure (see col. 6, lines 58-61, regarding “the output level of the noise masking signal is adjusted until a target Speech Transmission Index is achieved.  The masking levels are advantageously dynamically adjusted in response to intelligibility measurements”); detecting via one or more microphones 6 a sound measurement associated with an output of one or more speakers 2 at two or more locations 504-514 (see figures 5-6, and col. 8, lines 47-51, regarding “the speech transmission quality of the open air space at each workstation 504, 506, etc. can be determined to account for differences in the speech transmission quality at particular areas within open space 500”); and determining a number of speech transmission index (STI) values equal to a number of microphones (see figure 6, steps 602-606, which is performed at each location 504-514 of fig. 5; see also, col. 6, lines 55-57, regarding that the speech transmission quality determined is a Speech Transmission Index (STI)).
	Benway discloses the invention as claimed, but fails to specifically teach that the method further includes averaging the speech transmission Index values to identify a single speech transmission index value.  Reiswig discloses an audio announcement system including determining a speech transmission index (STI) value in a plurality of areas of a building using a microphone to detect a test signal output by loudspeakers in each area of the building, and further averaging the STI values of the building to identify a single STI value, in the same field of endeavor, for the purpose of determining whether or not an audio announcement system is considered acceptable for that building (see para. 0005, regarding “in order for an audio announcement system to be considered acceptable, the National Fire Protection Association (NFPA) requires that … an average STI score of not less than 0.50”).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Benway, in view of Reiswig, such that the method further includes averaging the speech transmission Index values to identify a single speech transmission index value.  A practitioner in the art would have been motivated to do this for the purpose of determining whether or not an audio announcement system is considered acceptable for that building (e.g., determining that an audio announcement system is acceptable for the building when an average STI score, of the STI scores determined in each of the areas 504-514, is not less than 0.50).
	Regarding claims 2, 9, and 16, the number of STI values are measured while the one or more speakers 2 are concurrently providing output signals.  See figure 5, which teaches that the process of figure 6 is performed simultaneously in each of the areas 504-514.
	Regarding claims 3, 10, and 17, measuring the number of STIs values while the one or more speakers are concurrently providing output signals comprises using one microphone 6.  For example, the one microphone 6 in area 508 is used for measuring the number of STIs values as claimed.
	Regarding claims 4, 11, and 18, the one microphone 6 in area 508 is among a plurality of microphones, and the one microphone is closest to a middle location 508 among locations 504, 512 of the plurality of speakers 2.  See fig. 5.
	Regarding claims 5, 6, 12, 13, 19, and 20, the averaging the speech transmission index values to identify a single speech transmission index value comprises measuring the STI values at N microphones, wherein N > 1.  The averaging the speech transmission index values further comprises averaging the N values to identify a single STI value for a particular environment.
	Regarding claims 7 and 14, the one or more speakers includes a plurality of speakers 2.  See figure 5.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W HUBER whose telephone number is (571)272-7588. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ, can be reached at telephone number (571)272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PAUL W HUBER/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        
pwh
September 23, 2022